Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing rejection made on 9/24/2021 has been withdrawn because the applicant amended the claim 11. The drawing filed on 8/13/2020 has been accepted.

Allowable Subject Matter
3. 	Claims 1-20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claims 1 and 13, 
Kang (US 20190235583) teaches a display apparatus (e.g., 100 Fig.1 [0048] describes 100 is an electronic device and [0003] describes electronic device can be a TV/computer/ note book) comprising: a power supply ( e.g. , 120, Fig. 4, Fig. 4 is block diagram of 100);
a connection interface (e.g., 101-106, Fig. 1) ; and
a processor (e.g., 140, Fig. 4) configured to:
identify whether a device connected to the connection interface (e.g., 101-106, Fig. 1, coupler in [0161]) comprises a speaker  (e.g., 220, Fig. 1 be a speaker [0060] The coupler may be coupled to a speaker. In this case, the electronic apparatus may transmit power received from the external apparatus connected to the electronic apparatus to a speaker coupled by the coupler[0161])or  a display device ( e.g., 210, Fig. 1 [0059]),
based on the device being identified as comprising the speaker ( e.g., 220, Fig. 2B,[0060] 220 is  a speaker), provide power supplied from the power supply (The coupler may be coupled to a speaker. In this case, the electronic apparatus may transmit power received from the external apparatus connected to the electronic apparatus to a speaker coupled by the coupler[0161])) 
based on the device being identified as display device, provide power supplied from the power supply to the device ([0158]  the electronic apparatus can transmit the power received from the external apparatus to the display panel when the magnetic switch of the electronic apparatus is turned on as the display panel is coupled to the coupler).
	Lee (US 20140375256) teaches identified device such as display panel (e.g., 1010, Fig. 10 comprises a wireless power transmitter [0148][0150] monitor includes a wireless power transmitter).
Takakusaki(US20080080730A1) teaches a main body (100, Fig. 1B) defining a space within the display apparatus (e.g., 29B, Fig. 1B) configured to individually accommodate a speaker (e.g., 29B has a speaker 25 B of Fig. 1A being inserted), a connection interface provided in the space (252a, Fig. 4).
However, the prior art of record fails to teach or suggest a size of the wireless power transmitter corresponds to a size of the space, while the main body defining a space within the display apparatus and the size of the speaker also corresponds to the size of the space in combine with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Barrman (US20110018360A1) teaches about a wireless power transmitter inserts in a display device to provide power to the display device.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836